UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7147



ROGER WINGFIELD,

                                              Plaintiff - Appellant,

          versus


DOCTOR SARAIYA,

                                               Defendant - Appellee,

          and

KATHLEEN HAWK-SAWYER,
                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-03-881-1-CMH)


Submitted:   October 20, 2005             Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Wingfield, Appellant Pro Se. John David McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roger     Wingfield    appeals      the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We have

reviewed the record and find no reversible error.                Accordingly, we

affirm   for   the   reasons     stated   by    the    district    court.    See

Wingfield v. Saraiya, No. CA-03-881-1-CMH (E.D. Va. filed June 24,

2005 & entered June 28, 2005).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                    - 2 -